Citation Nr: 0208736	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  96-46 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for claw toe deformities of 
the lesser toes on the left foot with pes cavus.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from August 1976 to November 
1977.  This matter comes to the Board of Veterans' Appeals 
(Board) from a July 1996 decision of the Department of 
Veterans Affairs (VA) Waco Regional Office (RO), which denied 
service connection for a left foot disability.  


FINDING OF FACT

Service medical records contain a notation indicating 
treatment for a callous formation on the plantar aspect of 
the veteran's left foot and the probative evidence of record 
indicates that his current left foot disability is possibly 
related to his active service.


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, claw toe 
deformities of the lesser toes on the left foot with pes 
cavus was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that there has been a change in law during 
the pendency of this appeal with enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), which provides that on 
receipt of a complete or substantially complete application, 
VA shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C. § 5103 (West 
Supp. 2001).  VCAA also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C. § 5103A 
(West Supp. 2001).  

In this case, the Board finds that VA has satisfied its 
duties to the veteran, under both former law and the new 
VCAA.  A review of the record indicates that the veteran has 
been informed of the evidence of record and the nature of the 
evidence needed to substantiate his claim via rating 
decisions, letters from the RO, and Statements of the Case.  
The Board concludes that the discussions in those documents 
adequately complied with VA's notification requirements.  
Moreover, as noted below, the RO has fully developed the 
record; thus, the requirement that the RO explain the 
respective responsibility of VA and the veteran to provide 
evidence is moot.  

The Board further notes that VA has conducted appropriate 
evidentiary development in this case, including obtaining the 
veteran's service medical records and a record of his post-
service medical treatment.  He was also afforded a VA medical 
examination and the examiner rendered a considered medical 
opinion regarding the pertinent issue in this matter.  Based 
on the facts of this case, therefore, the Board concludes 
that there is no reasonable possibility that any further 
assistance to the veteran would aid in substantiating his 
claim.  

As VA has fulfilled the duty to assist and notify, and as the 
change in law has no additional material effect on 
adjudication of this claim, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

I.  Factual Background

The veteran's service medical records contain several 
notations regarding degenerative joint disease of the right 
great toe and complaints of clawing of the toes on his right 
foot.  The veteran also reported trauma to the right great 
toe in boot camp.  In May 1977, he reported calluses on both 
feet and a pain on the dorsal aspect of the right foot.  
Examination revealed moderate callus formation on the plantar 
aspect of both feet in the area of the metatarsal head.  
Treatment consisted of debridement and he was advised to 
avoid tennis shoes.  At his November 1977 service discharge 
medical examination, the feet and lower extremities were 
normal on clinical evaluation.  

In August 1988, the veteran submitted a claim of service 
connection for "hammer toe."  In support of his claim, he 
submitted VA clinical records dated from February to March 
1988 showing treatment for a right foot hammer toe deformity.  
The records are negative for any complaint or abnormality 
pertaining to the toe or foot.  

By February 1989 decision, the RO granted service connection 
for residuals of an injury to the right great toe with hammer 
toes, and assigned a 10 percent initial rating.  

On February 1991 VA medical examination, the examiner 
described the pathology of the veteran's right foot and noted 
that he also had hammer toes on the left and bilateral pes 
cavus.  X-ray examination of the left foot showed a mild 
flexion of the second through fourth digits, but was 
otherwise normal.  The diagnosis was bilateral hammer toe 
formation with corns, symptomatic.  

By March 1991 rating decision, the RO continued the 10 
percent rating for the veteran's right foot disability.  

In September 1995, the veteran submitted a claim for 
increased rating for his right foot disability.  He made no 
reference to a left foot disability.  In support of his 
claim, he submitted VA clinical records dated from August 
1995 to April 1996, showing treatment for a right hammer toe 
deformity.  In December 1995, the veteran was hospitalized 
and underwent arthrodesis of the first metatarsal and 
arthroplasty of the second through fifth metatarsals of the 
right foot.  

In April 1996, the veteran submitted a claim of service 
connection for a left hammer toe deformity, claiming that he 
had injured both his right and left feet in service, 
resulting in current hammer toe deformities.  In support of 
his claim, the RO obtained an April 1996 hospitalization 
summary showing that the veteran had undergone arthroplasty 
of the second through fifth metatarsals of the left foot in 
order to treat hammer toe deformities of the toes.  

In October 1996, the veteran underwent VA medical examination 
at which he reported that he injured his left foot in 
service, at the same time he injured his right foot.  He 
indicated that he subsequently developed painful hammertoes 
and calluses on the plantar aspects of both feet, right 
greater than left.  He indicated that he had right foot 
surgery in December 1995 to reduce his hammer toe deformity.  
He indicated that similar surgery was performed in April 1996 
on his left foot.  X-ray examination showed healed fractures 
of the third and fourth metatarsals of the left foot, 
subluxation of all proximal phalangeal joints of the toes on 
the right foot, and the lesser toes on the left foot.  After 
examining the veteran, the examiner diagnosed, inter alia, 
healed fractures of the third and fourth metatarsals of the 
left foot, possibly due to trauma suffered in 1977 (in 
service, claw toe deformities of the lesser toes of the left 
foot, and pes cavus deformity of both feet.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2000).

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2000). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case with respect 
to benefits under laws administered by VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West Supp. 1991 & 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

The veteran claims that his current left foot disability, 
claw toe deformities of the lesser toes on the left foot with 
pes cavus, was incurred in service.  As noted above, his 
service medical records document treatment for calluses; of 
both feet.  The veteran has also indicated that he 
experienced continuous left foot pain since he left service.

The Board has carefully reviewed the medical evidence of 
record, with particular attention to the etiology of the 
veteran's left foot disability.  In that regard, the Board 
observes that in October 1996, a VA examiner indicated his 
belief that the veteran's left foot condition may be related 
to his active service.  The record contains no contradictory 
medical opinion regarding the etiology of the veteran's 
current left foot disability.  

As indicated above, under the benefit-of-the-doubt rule in 38 
U.S.C.A. § 5107(b), for a veteran to prevail, there need not 
be a preponderance of the evidence in his favor, but only an 
approximate balance of the positive and negative evidence.  
In other words, the preponderance of the evidence must be 
against the claim for the benefit to be denied. Gilbert, 1 
Vet. App. at 54.  Given the medical opinion set forth above, 
and the lack of contrary medical opinion in the record, such 
a conclusion cannot be made in this case.  The evidence is 
deemed to be at a minimum in relative equipoise; thus, the 
veteran in this case prevails in his quest for service 
connection for claw toe deformities of the lesser toes on the 
left foot with pes cavus.  


ORDER

Entitlement to service connection for claw toe deformities of 
the lesser toes on the left foot with pes cavus is granted.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

